ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the applicant’s application filed on 02/24/2020, the Specification, the Abstract, the claims and the Drawings were received. 

Allowed Claims
3.        After a thorough review of the claims and the applicant’s specification and performing an updated search of applicable prior art, pending claims 1-28 are in condition for allowance.

Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance: Independent claims 1, and 15 are allowable over the prior art of record. The remaining claims are dependent of claims 1, or 15, therefore, are allowed.

Regarding claim 1, the claim recites a computerized-system for generating a reduced size superior labeled training dataset for a high-accuracy machine learning classification model for extreme class imbalance, comprising: a database of majority labeled class instances; a database of minority labeled class instances: a superior labeled training database for a machine learning classification model: a memory to store the database of majority labeled class instances, the database of minority labeled class instances: and the superior labeled training database; and a processor is configured to: (a) retrieve instances rom the database of minority labeled class instances and a preconfigured amount of instances from the database of majority labeled class instances to mark the retrieved instances as related to an initial dataset: (b) retrieve a pool-based sample of instances from the majority labeled class instances database; (c) select an instance to operate a clustering classification model on the selected instance and the instances that are marked as related to the initial dataset to yield clusters; (d) operate a learner model to: i. measure each instance in the yielded clusters according to a differentiability estimator and an indicativeness estimator; ii. mark measured instances as related to an intermediate training dataset according to a predefined measurement of the differentiability estimator and a predefined measurement of the indicativeness estimator (e) repeat steps (c) through (d) until a preconfigured condition is met: (f) apply a variation estimator on all marked instances as related to an intermediate training dataset to select most distant instances: (g) mark the selected most distant instances as related to a superior training dataset; (h) check if the preconfigured condition is met. if not mark the superior training dataset as related to the initial dataset and repeat steps (b) through (h) until the preconfigured condition is met, if yes proceed to step (i): (i) store the instances marked as related to a superior training dataset in the superior labeled training database as part of a reduced size superior labeled training dataset. The combination of these features as cited in the claim are neither disclosed nor suggested by the prior art of record.
Regarding claims 15, the claim essentially incorporates the features of claim 1 and thus, is a unique combination of features that are not obvious over the art of record.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Levitan et al, US 9589045 B2; Ben-OR et al, US 20190354993 A1; Lin et al, US 20170236055 A1

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/5/2022